In an action to recover damages for interference with a sealed bidding procedure, the defendant appeals from an order of the Supreme Court, Orange County (Silverman, J.), dated January 14, 1994, which denied its motion to dismiss the complaint, and granted the plaintiff’s cross motion to deem a notice of claim to have been already served.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s cross motion is denied, the defendant’s motion to dismiss the complaint is granted, and the complaint is dismissed.
The plaintiff’s service of a notice of claim upon the New York State Racing and Wagering Board did not constitute service of a notice of claim upon the appellant, Catskill Regional Off-Track Betting Corporation. The appellant is a regional offtrack betting corporation created pursuant to Racing, PariMutuel Wagering and Breeding Law article V, and is a separate and distinct entity from the New York State Racing and Wagering Board (see, Racing, Pari-Mutuel Wagering and Breeding Law § 501 [1], [3]; § 502 [1]; § 503 [1]). Since no notice of claim was served upon the appellant, the complaint should have been dismissed (see, Racing, Pari-Mutuel Wagering and Breeding Law § 514 [1], [5]; Broadmeadow Lanes v Catskill Regional Off-Track Betting Corp., 151 AD2d 631; Campbell v City of New York, 203 AD2d 504; Adams v New York City Tr. Auth., 140 AD2d 572). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.